DISMISS; and Opinion Filed May 14, 2014.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-13-01744-CV

                               CHELSEA L. DAVIS, Appellant
                                          V.
                               MCKOOL SMITH, P.C., Appellee

                       On Appeal from the 298th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DC-13-12834-M

                              MEMORANDUM OPINION
                        Before Justices Bridges, Francis, and Lang-Miers
                                 Opinion by Justice Lang-Miers
       In a letter dated April 8, 2014, we questioned our jurisdiction over this appeal because

there did not appear to be an appealable order. We instructed appellant to file a letter brief

within ten days addressing our jurisdictional concern. As of today’s date, appellant has not

responded.

       Generally, this Court has jurisdiction only over appeals from final judgments.            See

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). A final judgment is one that

disposes of all pending parties and claims. See id.

       The record before this Court includes two notices of appeal and one amended notice of

appeal. In one notice of appeal and the amended notice of appeal, appellant states that she is

appealing the trial court’s order transferring the case and consolidating it with a case in the 254th

Judicial District Court of Dallas County, Texas. In the other notice of appeal, appellant states
that she is appealing the “implied order to stay this action for all purposes other than matters

relating to the motion to seal by canceling the sealing hearing . . .” Neither the order of

consolidation nor the “implied order” constitutes a final judgment. See Lehmann, 39 S.W.3d at

195. Moreover, an order consolidating separate lawsuits is a non-appealable interlocutory order.

See Carter v. Sun City Towing & Recovery, L.P., 225 S.W.3d 161, 162 (Tex. App.—El Paso

2005, no pet.).

       Because appellant is not appealing from a final judgment or otherwise appealable

interlocutory order, this Court lacks jurisdiction. For this reason, we dismiss this appeal. See

TEX. R. APP. P. 42.3(a).




                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
                                                    JUSTICE

131744F.P05




                                              –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

CHELSEA L. DAVIS, Appellant                          On Appeal from the 298th Judicial District
                                                     Court, Dallas County, Texas.
No. 05-13-01744-CV        V.                         Trial Court Cause No. DC-13-12834-M.
                                                     Opinion delivered by Justice Lang-Miers.
MCKOOL SMITH, P.C., Appellee                         Justices Bridges and Francis, participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, MCKOOL SMITH, P.C., recover its costs of this appeal
from appellant, CHELSEA L. DAVIS.


Judgment entered this 14th day of May, 2014.




                                                     /Elizabeth Lang-Miers/
                                                     ELIZABETH LANG-MIERS
                                                     JUSTICE




                                               –3–